            Case 2:18-cr-00207-RFB-DJA Document 89 Filed 08/13/21 Page 1 of 2




 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                              DISTRICT OF NEVADA
 7
     UNITED STATES OF AMERICA,
 8
                    Plaintiff,                           2:18-CR-00207-RFB-DJA
 9
            v.
10                                                       ORDER OF RESTITUTION
     ROBERT CARL LITHEREDGE,
11
                    Defendant.
12

13
            This matter coming on the Sentencing Hearing held in this case on July 29, 2021,
14
     the parties having been heard, the Court having considered the matters presented, and for
15
     all the reasons stated by the Court on the record, the Court finds that the defendant must
16
     make restitution in the amount of $ 5,199 to the following payee:
17
            Bank of America
18          P.O. Box 29961
            Mail Code: AZ1-200-20-35
19          Phoenix, AZ 85038

20          The Court further finds that the defendant does not have the ability to pay interest

21   and that interest is therefore waived as to restitution.

22          It is recommended that any unpaid balance due and owing by the defendant shall

23   be paid at a rate of not less than $25.00 per quarter during the defendant’s incarceration.
                                                     3
24
           Case 2:18-cr-00207-RFB-DJA Document 89 Filed 08/13/21 Page 2 of 2




 1   Upon commencement of defendant’s supervision, payments shall be made at a rate of 10%

 2   of any gross income earned by the defendant, subject to adjustment by the Court based

 3   upon defendant’s ability to pay.

 4          IT IS SO ORDERED.

 5                                            __________________________________
                                              RICHARD F. BOULWARE, II
 6                                            UNITED STATES DISTRICT JUDGE

 7                    August 13, 2021
     Date Entered: __________________
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                 4
24
